Case: 19-12839   Date Filed: 04/06/2020   Page: 1 of 7



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-12839
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 0:19-cv-61639-BB



TODD E. WATSON,

                                                          Plaintiff-Appellant,

versus

BROWARD COUNTY SHERIFF’S OFFICE,
BROWARD COUNTY STATE ATTORNEY’S OFFICE,
BROWARD COUNTY INTERNAL AFFAIRS OFFICE,
FOUR U.S. MARSHALLS,
AL LAMBERTI, et. al.,

                                                      Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (April 6, 2020)
              Case: 19-12839     Date Filed: 04/06/2020    Page: 2 of 7



Before WILLIAM PRYOR, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Todd E. Watson appeals the district court’s dismissal of his 42 U.S.C. §

1983 complaint without prejudice as frivolous and for failing to state a claim. We

affirm.

                                I. BACKGROUND

      Watson filed a pro se 60-page complaint naming 52 defendants “in their

individual and professional capacities,” including the Broward County Sheriff’s

Office, the Broward County State Attorney’s Office, the Broward County Internal

Affairs Office, unnamed United States Marshals, current and former sheriffs of

Broward County, law enforcement officers employed by the Broward County

Sheriff’s Office, the Broward County and Miami-Dade County State Attorneys,

Broward County and Miami-Dade County Assistant State Attorneys, the Broward

County and Miami-Dade County public defender, current and former Broward

County and Miami-Dade County Assistant Public Defenders, judges on Florida’s

17th Judicial Circuit, court reporters employed by the 17th Judicial Circuit, six

“private actors who acted in concert with State actor’s [sic] to deprive Defendant

of his constitutionally protected rights,” and a Florida Supreme Court justice.

Watson stated that he sought damages arising from his March 2009 arrest by




                                          2
               Case: 19-12839        Date Filed: 04/06/2020   Page: 3 of 7



Broward County Sheriff’s officers and a resulting ten-year-long conspiracy to

violate his constitutional rights.

      In Count One, he alleged that Broward County Sheriff’s officers falsely

arrested him in 2009 for fabricated charges related to his management of a pain

clinic and fraudulent prescriptions written to William Steers, one of the “private

actor” defendants. In Count Two, Watson realleged the previous 33 paragraphs

and claimed that all of the individual defendants conspired to deprive him of his

rights under 42 U.S.C. § 1983, beginning with his 2009 arrest and continuing

through various criminal proceedings in 2011, 2012, 2014, 2015, 2017, 2018, and

2019, in violation of his First, Fourth, Fifth, Sixth, and Fourteenth Amendment

rights. In Count Three, he realleged the previous 120 paragraphs, and claimed

malicious prosecution by Broward County law enforcement arising from his 2009

arrest. In Count Four, he realleged the previous 124 paragraphs and claimed

intentional infliction of emotional distress by all defendants. In Count Five, he

realleged the first 125 paragraphs and claimed spoliation of evidence related to his

2009 arrest. In Count Six, he realleged the previous 127 paragraphs and claimed

prosecutorial misconduct by Broward County Assistant State Attorneys during his

2009 and 2014 criminal proceedings. Watson also attached numerous exhibits,

totaling 1,718 pages.




                                             3
               Case: 19-12839     Date Filed: 04/06/2020    Page: 4 of 7



      The district court conducted a preliminary review pursuant to 28 U.S.C. § 19

15(e) and dismissed Watson’s complaint without prejudice as frivolous and for

failing to state a claim. The district court stated that the complaint was a shotgun

pleading, the defendants were immune from liability, the claims based on events

occurring prior to 2015 were barred by the statute of limitations, and the claims

were otherwise baseless.

      On appeal, Watson’s brief fails to present an argument as to how the district

court erred in dismissing his complaint without prejudice. Instead, Watson’s brief

makes conclusory arguments that “the indisputable facts surrounding the

circumstances of [his] instant brief presents many issues of first impression.” The

argument portion of his brief consists of allegations of fact pertaining to the crimes

committed against him during the alleged conspiracy and he cites no cases

pertaining to the district court’s sua sponte dismissal of his complaint.

                                  II. DISCUSSION

      Under 28 U.S.C. § 1915(e)(2), the district court shall dismiss any case filed

in forma pauperis that: (1) is frivolous or malicious; (2) fails to state a claim on

which relief may be granted; or (3) seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

      We review for abuse of discretion a district court’s sua sponte dismissal for

frivolity under § 1915(e)(2)(B)(i). Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.


                                           4
               Case: 19-12839     Date Filed: 04/06/2020     Page: 5 of 7



2003). “Discretion means the district court has a ‘range of choice, and that its

decision will not be disturbed as long as it stays within that range and is not

influenced by any mistake of law.” Zocaras v. Castro, 465 F.3d 479, 483 (11th

Cir. 2006) (internal quotation marks omitted) (quoting Betty K Agencies, Ltd. v.

M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005)). Pursuant to §

1915(e)(2)(B)(i), the district court is required to dismiss a case if it determines that

the action is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i). Dismissal for

frivolity is warranted when a claim is “based on an indisputably meritless legal

theory” or when it relies on factual allegations that are “clearly baseless,” which

includes allegations that are “fanciful,” fantastic,” and “delusional.” Denton v.

Hernandez, 504 U.S. 25, 32-33, 112 S. Ct. 1728, 1733 (1992) (quoting Neitzke v.

Williams, 490 U.S. 319, 325, 327, 109 S. Ct. 1827, 1831, 1833 (1989)).

Additionally, a claim may be dismissed as frivolous when it appears that a

“plaintiff has little or no chance of success.” Bilal v. Driver, 251 F.3d 1346, 1349

(11th Cir. 2001).

      A district court’s sua sponte dismissal for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) is reviewed de novo, using the same standards that govern

Federal Rule of Civil Procedure 12(b)(6) dismissals. Mitchell v. Farcass, 112 F.3d
1483, 1489-90 (11th Cir. 1997). To survive a Rule 12(b)(6) motion to dismiss, a

complaint must allege sufficient facts to state a claim that is plausible on its face.


                                           5
               Case: 19-12839     Date Filed: 04/06/2020    Page: 6 of 7



Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged. Id., 129 S. Ct. at 1949. A plaintiff must provide more than labels and

conclusions to show he is entitled to relief. Id., 129 S. Ct. at 1949. “[C]onclusory

allegations, unwarranted deductions of facts or legal conclusions masquerading as

facts will not prevent dismissal.” Oxford Asset Mgmt., Ltd v. Jaharis, 297 F.3d

1182, 1188 (11th Cir. 2002). Ordinarily, where a more carefully drafted complaint

might state a claim, a pro se plaintiff must be given at least one chance to amend

the complaint before the district court dismisses the action with prejudice.

Silberman v. Miami Dade Transit, 927 F.3d 1123, 1132 (11th Cir. 2019).

      “In order to prevail on a civil rights action under § 1983, a plaintiff must

show that he or she was deprived of a federal right by a person acting under color

of state law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

The statute of limitations for § 1983 claims corresponds to the state personal injury

statute of limitations, which in Florida is four years. City of Hialeah v. Rojas, 311

F.3d 1096, 1103 n.2 (11th Cir. 2002). “Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore, be liberally

construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).




                                           6
               Case: 19-12839    Date Filed: 04/06/2020    Page: 7 of 7



      Here, the district court correctly concluded that many of Watson’s claims

were barred by the statute of limitations. Counts One, Three, Five, and Six were

based exclusively on conduct occurring prior to 2015 and, thus, were barred by the

four-year statute of limitations. See id. To the extent that Count Two is based on

claims occurring in 2015, 2017, 2018, and 2019, the district court correctly

dismissed them as baseless because Watson offered only conclusory statements

regarding “fanciful,” fantastic,” and “delusional” scenarios wherein the judges,

state attorneys, public defenders, and law enforcement of Broward County and

Miami-Dade County conspired to arrest and prosecute him based on fabricated

charges. See Denton, 504 U.S. at 32-33, 112 S. Ct. at 1733 (quoting Neitzke, 490

U.S. at 325, 327, 109 S. Ct. at 1831, 1833). Finally, because the district court

dismissed Watson’s complaint without prejudice, it did not err in failing to provide

him an opportunity to amend before dismissing his complaint. See Am. United Life

Ins. Co. v. Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007) (“[T]he court dismissed

this particular claim without prejudice, granting the [plaintiff] leave to amend the

complaint a second time, thereby neutralizing one of our concerns regarding sua

sponte dismissals.”).

      AFFIRMED.




                                          7